DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments with respect to claims filed on 01/31/2022 have been entered.  Claims 1-2, 4-5 and 7-20 remain pending in this application and are currently under consideration for patentability under 37 CFR 1.104.  
The amendments and remarks filed are sufficient to cure the previous 35 U.S.C.112 (b) rejections set forth in the Non-Final office action mailed on 11/10/2021.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9, 13-15, 17 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 9, and 15-17 of U.S. Patent No. 10,543,122 (hereinafter 122’). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, 122’ teaches a medical device comprising: an outer sheath; a microcannula movably housed within the outer sheath and having a proximal end, a distal tip, a cavity and a central longitudinal axis; a handle coupled to the proximal end of the microcannula; and a plurality of orifices extending circumferentially about the distal tip of the microcannula, (see claims 9, 17 and 19, of 122’).  
Regarding claim 9, 122’ teaches wherein a first orifice among the plurality of orifices is spaced 180 degrees apart from a second orifice among the plurality of orifices (see claim 4 of 122’).  
Regarding claim 13, 122’ teaches further comprising: one or more first protrusions extending circumferentially inward at a distal end of the outer sheath; and one or more second protrusions located on an outer circumferential surface of the microcannula (see claims 9 and 15 of 122’).  
Regarding claim 14, 122’ teaches wherein one of: the first and second protrusions each include multiple protrusions equidistantly spaced apart; the second protrusions are proximal to the first protrusions when the distal tip of the microcannula is in the retracted position; and the second protrusions are distal to the first protrusions when the distal tip of the microcannula is in the extended position (see claims 9 and 15-16 of 122’).  
Regarding claim 15, 122’ teaches a medical device comprising: a microcannula having a proximal end, a distal tip, a cavity and a central longitudinal axis; an outer sheath movably housed around the microcannula; a handle coupled to the proximal end of the microcannula; and a plurality of orifices extending circumferentially about the distal tip of the microcannula, each orifice defining a channel extending to the central longitudinal axis, and each orifice configured (see claims 9, 17 and 19, of 122’).  
Regarding claim 17, 122’ teaches wherein one of: a first orifice among the plurality of orifices is spaced 180 degrees apart from a second orifice among the plurality of orifices; the plurality of orifices are disposed at the same distance from the proximal tip on the central longitudinal axis; and 26Attorney Docket No.: 122322-5138 for each of the plurality of orifices, a radially outer end is positioned distal to a radially inner end, such that each of the orifices is configured to deliver the substance distally and radially outwardly from the microcannula (see claims 4 and 17 of 122’).  
Regarding claim 19, 122’ teaches a method of delivering fluid, comprising: inserting the medical device of claim 1 through an incision in an anterior chamber of an eye; extending the distal tip of the microcannula out of the distal opening of the outer sheath, through a trabecular meshwork of the eye and into a Schlemm's canal of the eye; and delivering fluid through the microcannula and out of the plurality of orifices positioned within the Schlemm's canal (see claim 17 of 122’).  
Regarding claim 20, 122’ teaches a method of delivering fluid, comprising: inserting the medical device of claim 1 through an incision in an anterior chamber of an eye; extending the distal tip of the microcannula out of the distal opening of the outer sheath, through a trabecular meshwork of the eye and into a Schlemm's canal of the eye; and delivering fluid through the microcannula and out of the plurality of orifices positioned within the Schlemm's canal (see claim 17 of 122’).
s 1, 13-14 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 9, and 15-17 of U.S. Patent No. 10,828,196 (hereinafter 196’). Although the claims at issue are not identical, they are not patentably distinct from each other because:
   	Regarding claim 1, 196’ teaches a medical device comprising: an outer sheath; a microcannula movably housed within the outer sheath and having a proximal end, a distal tip, a cavity and a central longitudinal axis; a handle coupled to the proximal end of the microcannula; and a plurality of orifices extending circumferentially about the distal tip of the microcannula, each orifice defining a channel extending to the central longitudinal axis, and each orifice configured to deliver a substance radially outwardly from the distal tip of the microcannula, wherein the distal tip of the microcannula is configured to extend out from a distal opening of the outer sheath when the microcannula is in an extended position and to be completely housed within the outer sheath when the microcannula is in a retracted position (see claim 7 of 196’).  
Regarding claim 13, 196’ teaches, further comprising: one or more first protrusions extending circumferentially inward at a distal end of the outer sheath; and one or more second protrusions located on an outer circumferential surface of the microcannula (see claim 12 of 196’).  
Regarding claim 14, 196’ teaches wherein one of: the first and second protrusions each include multiple protrusions equidistantly spaced apart; the second protrusions are proximal to the first protrusions when the distal tip of the microcannula is in the retracted position; and the second protrusions are distal to the first protrusions when the distal tip of the microcannula is in the extended position (see claim 13 of 196’).  
Regarding claim 19, 196’ teaches a method of delivering fluid, comprising: inserting the medical device of claim 1 through an incision in an anterior chamber of an eye; extending the distal tip of the microcannula out of the distal opening of the outer sheath, through a trabecular meshwork of the eye and into a Schlemm's canal of the eye; and delivering fluid through the microcannula and out of the plurality of orifices positioned within the Schlemm's canal (see claim 12 of 196’).  
Regarding claim 20, 196’ teaches a method of delivering fluid, comprising: inserting the medical device of claim 1 through an incision in an anterior chamber of an eye; extending the distal tip of the microcannula out of the distal opening of the outer sheath, through a trabecular meshwork of the eye and into a Schlemm's canal of the eye; and delivering fluid through the microcannula and out of the plurality of orifices positioned within the Schlemm's canal (see claim 13 of 196’).
Claims 1, 9-14 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 14 and 16-19 of U.S. Patent No. 11,076,989 (hereinafter 989’). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, 989’ teaches a medical device comprising: an outer sheath; a microcannula movably housed within the outer sheath and having a proximal end, a distal tip, a cavity and a central longitudinal axis; a handle coupled to the proximal end of the microcannula; and a plurality of orifices extending circumferentially about the distal tip of the microcannula, each orifice defining a channel extending to the central longitudinal axis, and each orifice configured to deliver a substance radially outwardly from the distal tip of the microcannula, wherein the distal tip of the microcannula is configured to extend out from a distal opening of the (see claims 1 and 14 of 989’).  
Regarding claim 9, 989’ teaches wherein a first orifice among the plurality of orifices is spaced 180 degrees apart from a second orifice among the plurality of orifices (see claim 3 of 989’).  
Regarding claim 10, 989’ teaches wherein the plurality of orifices are disposed at the same distance from the proximal tip on the central longitudinal axis (see claim 4 of 989).  
Regarding claim 11, 989’ teaches wherein the substance is a viscoelastic fluid, wherein the handle comprises a reservoir containing the viscoelastic fluid and an actuator configured to eject the viscoelastic fluid radially outwardly through the orifices (see claim 5 of 989).  
Regarding claim 12, 989’ teaches wherein for each of the plurality of orifices, a radially outer end is positioned distal to a radially inner end, such that each of the orifices is configured to deliver the substance distally and radially outwardly from the microcannula (see claim 6 of 989’).
Regarding claim 13, 989’ teaches further comprising: one or more first protrusions extending circumferentially inward at a distal end of the outer sheath; and one or more second protrusions located on an outer circumferential surface of the microcannula (see claim 16 of 989’).  
Regarding claim 14, 989’ teaches wherein one of: the first and second protrusions each include multiple protrusions equidistantly spaced apart; the second protrusions are proximal to the first protrusions when the distal tip of the microcannula is in the retracted position; and the (see claim 17 of 989’).  
   Regarding claim 19, 989’ teaches a method of delivering fluid, comprising: inserting the medical device of claim 1 through an incision in an anterior chamber of an eye; extending the distal tip of the microcannula out of the distal opening of the outer sheath, through a trabecular meshwork of the eye and into a Schlemm's canal of the eye; and delivering fluid through the microcannula and out of the plurality of orifices positioned within the Schlemm's canal (see claims 18-19 of 989’).  
Regarding claim 20, 989’ teaches a method of delivering fluid, comprising: inserting the medical device of claim 1 through an incision in an anterior chamber of an eye; extending the distal tip of the microcannula out of the distal opening of the outer sheath, through a trabecular meshwork of the eye and into a Schlemm's canal of the eye; and delivering fluid through the microcannula and out of the plurality of orifices positioned within the Schlemm's canal (see claims 18-19 of 989’).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 4-5, 7, 9-11, 15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badawi et al. (Pub. No. 2013/0253438) in view of Pappone et al. (Pub. No. 2008/0249522).
Regarding claim 1, Badawi et al. teaches a medical device (1000 with 1300, see 10A-11C and 13B) comprising: an outer sheath (outer sheath, see Fig. 13B below); a microcannula (1300, Fig. 13B, see [0022] stating dimensions in the order of microns and merriam-webster.com defines “cannula” as “a small tube for insertion into a body cavity or into a duct or vessel” hence, it is the Examiner’s position that 1300 is a small tube having dimensions in the order of microns that is placed in a cavity; therefore, 1300 is a microcannula) movably housed within the outer sheath (see Fig. 13B) and having a proximal end (proximal end of 1300), a distal tip (tip of 1300), a cavity (lumen of 1300, see [0092] where 1300 is a fluid conduit; hence, 1300 has a lumen) and a central longitudinal axis (longitudinal axis of 1300); a handle (1004, Fig. 10A) coupled to the proximal end of the microcannula (1300, see Figs. 10A and 10B where all of the components of the device are coupled either directly or indirectly) and comprising a track (lumen of 1004 were 1020 is located, see Figs. 10B and Fig. 11A where 1020 is located for illustrative purposes); an (1014/1020, see Fig. 10B) coupled to the microcannula (1300, see Figs. 10A-10B all of the components of the device are either directly or indirectly coupled) and comprising a slide (1020, Fig. 10B) disposed within the track (lumen of 1004 where 1020 is located) and configured to linearly slide along the track (see Figs. 11A-11B illustrating the linear gear 1108 sliding along the lumen of 1100, linear gear 1020 moves along the lumen of 1004 similarly, see [0089]-[0092]), the actuator (1014/1020) configured to extend the distal tip (tip of 1300) of the microcannula (1300) out of the opening (opening, Fig. 13B below) of the outer sheath (outer sheath, Fig. 13 below, see [0088]); and a plurality of orifices (1304, Fig 13B) extending along the distal tip (tip of 1300, see [0092] where 1304 extends along the axial length of 1300 and it is the Examiner’s position that the axial length includes the distal tip of the microcannula (1300), each orifice (1304) defining a channel (channel of 1304 that is formed by the thickness of the wall of 1300) extending to the central longitudinal axis (longitudinal axis of 1300), and each orifice (1304) configured to deliver a substance radially outwardly from the distal tip (tip of 1300) of the microcannula (1300, see [0092]), wherein the distal tip (tip of 1300) of the microcannula (1300) is configured to extend out from a distal opening (distal opening, Fig. 13B below) of the outer sheath (outer sheath, Fig. 13B below) when the microcannula (1300) is in an extended position (see Fig. 13 B illustrating 1300 in an extended position) and to be completely housed within the outer sheath (outer sheath, Fig. 13B below) when the microcannula is in a retracted position (when 1300 is within the outer sheath, 1300 is a slidable conduit that is capable of being fully retracted within the outer sheath, see [0019]-[0020]).
Examiner’s Annotated Fig. 13B
[AltContent: textbox (outer sheath)][AltContent: textbox (opening)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    308
    374
    media_image1.png
    Greyscale

 Badawi et al. does not specifically teach that plurality of orifices extend circumferentially along the distal tip.  However, Pappone et al. teaches a distal tip (21, Figs. 3-4B) having a plurality of orifices (25, Fig. 3) extending circumferentially along the distal tip (21, see Fig. 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Badawi et al. by forming the plurality of orifices to be spaced circumferentially along the distal tip as taught by Pappone et al. for providing all around irrigation (see [0046]).
Regarding claim 2, Badawi et al. in view of Pappone et al. teaches further comprising a control mechanism (1014, Fig. 10B) coupled to the handle (1004, see Figs. 10A and 10B all of the components of the device are either directly or indirectly coupled), the control mechanism (1014) configured to extend and retract the distal tip (tip of 1300) of the microcannula (1300) out of and into the opening (opening, Fig. 13B above) of the outer sheath (outer sheath, Fig. 13 above), respectively (see Badawi et al., [0088]).
Regarding claim 4, Badawi et al. in view of Pappone et al. teaches wherein the actuator (1014/1020) is configured to extend the distal tip (tip of 1300) of the microcannula (1300) out of the opening (opening Fig. 13B above) of the outer sheath (outer sheath, Fig. 13B above) upon receiving a threshold amount of force (force required to move 1014 such that 1300 extends from the outer sheath).  
Regarding claim 5, Badawi et al. in view of Pappone et al. teaches wherein the distal tip (tip of 1300) is configured to be extended to penetrate trabecular meshwork of an eye (see Badawi et al., [0079]) while the outer sheath (outer sheath, Fig. 13B above) remains outside of the trabecular meshwork (see [0094] where the cannula extends to the trabecular meshwork).  
Regarding claim 7, Badawi et al. in view of Pappone et al. teaches wherein a first portion (1st portion Fig. 10B below) of the slide (1120) is one of bent (thefreedictionary.com defines “bent as “not straight; curved” and the 1st portion indicated in Fig. 10B below is cured; hence, the 1120 is bent) and folded, and wherein the first portion (1st portion Fig. 10B below) of the slide (1120) extends radially outwardly of the central longitudinal axis through the track (see Fig. 10B illustrating the cylindrical shape of the first portion extending radially outward from the central longitudinal axis along 1022).  
Examiner’s Annotated Fig. 10B
[AltContent: textbox (1st portion)][AltContent: ]
    PNG
    media_image2.png
    162
    260
    media_image2.png
    Greyscale

Regarding claim 9, Badawi et al. in view of Pappone et al. teaches wherein a first orifice (one of 1304, see Pappone et al., Fig. 4B illustrating 25 at the very top for example) among the plurality of orifices (modified 1304) is spaced 180 degrees apart from a second orifice (another of 1304, see Pappone et al., Fig. 4B illustrating 25 at the very bottom being spaced 180o from 25 at the bottom for example) among the plurality of orifices (1304; also see rejection of claim 1 where 1304 is modified to be spaced as 25 taught by Pappone et al.).  
[AltContent: textbox (orifice)][AltContent: arrow]Examiner’s Annotated Fig. 4B
[AltContent: textbox (orifice)][AltContent: arrow]
    PNG
    media_image3.png
    180
    148
    media_image3.png
    Greyscale

Regarding claim 10, Badawi et al. in view of Pappone et al. teaches wherein the plurality of orifices (1304) are disposed at the same distance from the distal tip on the central longitudinal axis (see Pappone et al. Figs. 3-4 illustrating the positioning of the plurality of orifices).
Regarding claim 11, Badawi et al. in view of Pappone et al. teaches wherein the substance is a viscoelastic fluid (see Badawi et al., [0078]), wherein the handle (1004) comprises a reservoir (1016, Badawi et al., Fig. 10B) containing the viscoelastic fluid (see [0078] and [0089]) and an actuator (pressure in reservoir, see [0091]) configured to eject the viscoelastic fluid radially outwardly through the orifices (1304, see Badawi et al. [0091]).
Regarding claim 15, Badawi et al. teaches a medical device (1000 with 1300, see 10A-11C and 13B) comprising: a microcannula (1300, Fig. 13B, see [0022] stating dimensions in the order of microns and merriam-webster.com defines “cannula” as “a small tube for insertion into a body cavity or into a duct or vessel” hence, it is the Examiner’s position that 1300 is a small tube having dimensions in the order of microns that is placed in a cavity; therefore, 1300 is a microcannula) having a proximal end (proximal end of 1300), a distal tip (tip of 1300), a cavity (lumen of 1300, see [0092] where 1300 is a fluid conduit; hence, 1300 has a lumen) and a central longitudinal axis (central longitudinal axis of 1300); an outer sheath (outer sheath, Fig. 13B above) movably housed around the microcannula (1300, merriam-webster.com defines “movably” as “capable of being moved and it is the Examiner’s position that the outer cannula is capable of being moved while housing 1300); a handle (1004, Fig. 10A) coupled to the proximal end of the microcannula (proximal end of 1300, all of the components of the device are either directly or indirectly coupled); and comprising a track (lumen of 1004 where 1020 is located see Fig. 10B), wherein the track (lumen of 1004) has a width perpendicular to the central longitudinal axis (horizontal width of lumen of 1004 perpendicular to the central longitudinal axis of 1300) and a plurality of narrowed sections (threaded section along lumen of 1004 at distal end, see Fig. 11A illustrating the threaded section at the distal end of 1100 for illustrative purposes) defined by opposing pairs of flanges (top and bottom threads opposite one another) protruding inwardly towards the central longitudinal axis (see Fig. 11A illustrating portions of the threading protruding inward towards the central longitudinal axis); and  a plurality of orifices (1304, Fig. 13B) extending the distal tip of the microcannula (tip of 1300, see Fig. 10B), each orifice (1304) defining a channel (channel of 1304 that is formed by the thickness of the wall of 1300) extending to the central longitudinal axis (central longitudinal axis of 1300), and each orifice (1300) configured to deliver a substance radially outwardly from the distal tip of the microcannula (tip of 1300, see [0092]), wherein the distal tip of the microcannula (tip of 1300) is configured to extend out from a distal opening (distal opening, Fig. 13B above) of the outer sheath (outer sheath, Fig. 13B above) when the outer sheath (outer sheath) is in a retracted position (when the outer sheath is in a retracted position from the trabecular meshwork, see Fig. 14  and [0094]; also it should be noted that the claim does not recite what the outer sheath is retracted relative too) and to be completely housed within the outer sheath (outer sheath, Fig. 13B above) when the outer sheath is in an extended position (the outer sheath is in an extended position when it is initially inserted into the incision and 1300 is fully retracted within the outer sheath).  
Badawi et al. does not specifically teach that plurality of orifices extend circumferentially along the distal tip.  However, Pappone et al. teaches a distal tip (21, Figs. 3-4B) having a plurality of orifices (25, Fig. 3) extending circumferentially along the distal tip (21, see Fig. 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Badawi et al. by forming the plurality of orifices to be spaced circumferentially along the distal tip as taught by Pappone et al. for providing all around irrigation (see [0046]).
Regarding claim 18, Badawi et al. in view of Pappone et al. teaches wherein the substance is a viscoelastic fluid (see Badawi et al., [0078]), wherein the handle (1004) comprises a reservoir (1016, Badawi et al., Fig. 10B) containing the viscoelastic fluid (see [0078] and [0089]) and an actuator (pressure, see Badawi et al., [0091]) configured to eject the viscoelastic fluid radially outwardly through the orifices (1304, see Badawi et al. [0091]).
Regarding claim 19, Badawi et al. in view of Pappone et al. teaches a method of delivering fluid, comprising: inserting the medical device of claim 1 through an incision in an anterior chamber of an eye (1402, see Badawi et al., Fig. 14 and [0094]); extending the distal tip (tip of 1300) of the microcannula (1300) out of the distal opening (distal opening, Fig. 13B above) of the outer sheath (outer sheath, Fig. 13B above), through a trabecular meshwork (1402) of the eye and into a Schlemm's canal of the eye (1404, Fig. 14 of Badawi et al.); and delivering fluid through the microcannula (1300) and out of the plurality of orifices (1304) (see Badawi et al., [0094]).  
Regarding claim 20, Badawi et al. in view of Pappone et al. teaches a method of delivering fluid, comprising inserting a medical device through an incision in an anterior chamber of an eye (1402, see Badawi et al., Fig. 14 and [0094]); pressing a distal portion of the outer sheath (outer sheath, Fig. 13B above), through a trabecular meshwork (1402) of the eye (see Badawi et al. Fig. 14), moving the outer sheath in a proximal direction; advancing the distal tip (tip of 1300) through a trabecular meshwork (1402) of the eye and into a Schlemm's canal of the eye (1404, Fig. 14 of Badawi et al.); and delivering fluid through the microcannula (1300) and out of the plurality of orifices (1304) positioned within the Schlemm's canal (see Badawi et al., [0094]).  
Claims 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badawi et al. (Pub. No. 2013/0253438) in view of Pappone et al. (Pub. No. 2008/0249522) in view of Schwartz et al. (Pub. No. 2005/0197633).
Regarding claim 12, Badawi et al. in view of Pappone et al. does not teach wherein for each of the plurality of orifices, a radially outer end is positioned distal to a radially inner end, such that each of the orifices is configured to deliver the substance distally and radially outwardly from the microcannula. However, Schwartz et al. teaches a cannula (60, see Fig. 10) having an  orifice (66c, see Fig. 10) having a radially outer end (radially outer end, see Fig. 10 below) and a radially inner end (radially inner end, see Fig. 10 below) wherein the radially outer end (radially outer end, see Fig. 4 below) is positioned distal to the radially inner end (radially inner end, see Fig. 10 below) such that each of the orifice (66c, see Fig. 10) is configured to deliver the substance distally and radially outwardly from the microcannula (60, see Schwartz et al., [0100]).
Examiner’s Annotated Fig. 10
[AltContent: arrow][AltContent: textbox (radially outer end)][AltContent: textbox (radially inner end)][AltContent: arrow]
    PNG
    media_image4.png
    288
    541
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the orifices of the device taught by Badawi et al. in view of Pappone et al. by forming the forming the orifices to be angled as taught by Schwartz et al. for creating an injectant cloud to ensure that the injected substance is evenly distributed at the target location during delivery of the substance (see Schwartz et al. [0009]).
Regarding claim 17, Badawi et al. in view of Pappone et al. teaches wherein one of: a first orifice (one of 1304, see Pappone et al., Fig. 4B illustrating 25 at the very top for example) among the plurality of orifices (modified 1304) is spaced 180 degrees apart from a second orifice (another of 1304, see Pappone et al., Fig. 4B illustrating 25 at the very bottom being spaced 180o from 25 at the bottom for example) among the plurality of orifices (1304; also see rejection of claim 1 where 1304 is modified to be spaced as 25 taught by Pappone et al.), the plurality of orifices (1304) are disposed at the same distance from the proximal tip on (see 35 U.S.C. 112(b) rejection above for interpretation and rejection of claim 1 and Pappone et al. Figs. 3-4 illustrating the positioning of the plurality of orifices) but does not teach for each of the plurality of orifices, a radially outer end is positioned distal to a radially inner end, such that each of the orifices is configured to deliver the substance distally and radially outwardly from the microcannula.  
However, Schwartz et al. teaches a cannula (60, see Fig. 10) having an  orifice (66c, see Fig. 10) having a radially outer end (radially outer end, see Fig. 10 above) and a radially inner end (radially inner end, see Fig. 10 above) wherein the radially outer end (radially outer end, see Fig. 10 above) is positioned distal to the radially inner end (radially inner end, see Fig. 10 above) such that each of the orifice (66c, see Fig. 10) is configured to deliver the substance distally and radially outwardly from the microcannula (60, see Schwartz et al., [0100]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the orifices of the device taught by Badawi et al. in view of Pappone et al. by forming the forming the orifices to be angled as taught by Schwartz et al. for creating an injectant cloud to ensure that the injected substance is evenly distributed at the target location during delivery of the substance (see Schwartz et al. [0009]).
Allowable Subject Matter
Claims 8, 13-14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the new interpretation of Badawi et al. in view of Pappone et al. as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (see rejection above).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783